          Case 1:16-cv-01492-EGS Document 49 Filed 03/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MATTHEW GREEN, ANDREW HUANG,
AND ALPHAMAX, LLC,

               Plaintiffs,

         v.                                       Civil Case No. 16-cv-01492-EGS

U.S. DEPARTMENT OF JUSTICE,                       NOTICE OF WITHDRAWAL
WILLIAM BARR, LIBRARY OF                          OF COUNSEL
CONGRESS, CARLA HAYDEN,
U.S. COPYRIGHT OFFICE, AND
KARYN A. TEMPLE,

               Defendants.



         PLEASE NOTICE the withdrawal of James M. Burger as counsel of record on behalf of

movants Intel Corporation and Digital Content Protection, L.L.C. Michael A. Parks has entered

his appearance as counsel of record on behalf of Intel Corporation and Digital Content Protection,

L.L.C.

DATED: March 8, 2021

Respectfully submitted:

                                             /s/ James M. Burger
                                             James M. Burger (DC #151720)
                                             THOMPSON COBURN LLP
                                             1909 K Street NW, Suite 600
                                             Washington, DC 20006
                                             (202) 585-6900
                                             jburger@thompsoncoburn.com

                                             Attorneys for Intel Corporation and
                                             Digital Content Protection, L.L.C.
         Case 1:16-cv-01492-EGS Document 49 Filed 03/08/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I certify that on March 8, 2021, I caused a true and correct copy of the foregoing to be
filed with the Court using the Court’s Electronic Case Files System (“ECF”). The document is
available for review and downloading via the ECF system and will be served upon all counsel of
record by operation of the ECF system.


                                                   /s/ James M. Burger
                                                   James M. Burger
